--------------------------------------------------------------------------------

HABERSHAM BANK
 
DIRECTOR SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
 
Summary of Material Terms Specific to Each Director
 
 
Name
 
Face Amount
(Whole Life)
 
Face Amount
(Adjustable Life)
 
Mr. Arial
 
$
291,285
 
$
160,500
 
Mr. Arrendale, III
   
280,207
   
153,750
 
Mr. Martin
   
249,841
   
127,500
 
Mr. Owen (1)
   
220,051
   
233,669
 
Mr. Stapleton
   
187,000
   
204,780
 
Mr. Stovall (2)
   
280,207
   
153,750 
        280,207     153,750  
Mr. Wilbanks
   
183,096
   
85,500
 

____________

(1)
The terms of Mr. Owen’s agreement vary slightly because he became a director
after the others listed above. Its assumed purchase dates are March 19, 2001 and
its policies are universal life insurance contracts issued by New York Life and
Annuity Corporation and Union Central Life Insurance Company.

 

(2)
Mr. Stovall has two separate supplemental retirement plan agreements. One is
with Habersham Bank, and the other is with Security State Bank, where he also
served as a director.

 

--------------------------------------------------------------------------------


 
DIRECTOR SUPPLEMENTAL RETIREMENT PLAN
 
AGREEMENT
 
This Agreement, made and entered into this 2nd day of December, 1998, by and
between Habersham Bank, a Bank organized and existing under the laws of the
State of Georgia, hereinafter referred to as “the Bank”, and
____________________, a Director of the Bank, hereinafter referred to as “the
Director”.
 
The Director has been in the employ of the Bank and has now and is faithfully
serving the Bank. It is the consensus of the Board of Directors of the Bank (The
Board) that the Director’s services have been of exceptional merit, in excess of
the compensation paid and an invaluable contribution to the profits and position
of the Bank in its field of activity. The Board further believes that the
Director’s experience, knowledge of corporate affairs, reputation and industry
contacts are of such value and his continued services are so essential to the
Bank’s future growth and profits that it would suffer severe financial loss
should the Director terminate his services.
 
Accordingly, it is the desire of the Bank and the Director to enter into this
Agreement under which the Bank will agree to make certain payments to the
Director upon his retirement and, alternatively, to his beneficiary(ies) in the
event of his premature death while employed by the Bank.
 
It is the intent of the parties hereto that this Agreement be considered an
arrangement maintained primarily to provide supplemental retirement benefits for
the Director, as a member of a select group of management of the Bank for
purposes of the Employee Retirement Security Act of 1974 (ERISA). The Director
is fully advised of the Bank’s financial status and has had substantial input in
the design and operation of this benefit plan.
 
Therefore, in consideration of the Director’s services performed in the past and
those to be performed in the future and based upon the mutual promises and
covenants herein contained, the Bank and the Director, agree as follows:
 

I.
DEFINITIONS

 

 
A.
Effective Date:

 
The Effective Date of this Agreement shall be December 2, 1998. 
 
2

--------------------------------------------------------------------------------


 

 
B.
Plan Year:

 
Any reference to “Plan Year” shall mean a calendar year from January 1 to
December 31. In the year of implementation, the term “Plan Year” shall mean the
period from the effective date to December 31 of the year of the effective date.
 

 
C.
Retirement Date: Retirement Date shall mean retirement from service with the
Bank which becomes effective on the first day of the calendar month following
the month in which the Director reaches his seventieth (70th) birthday or such
date as the Director may actually retire. 

 

 
D.
Early Retirement Date: Early Retirement Date shall mean a retirement from
service which is effective prior to the Retirement Date stated above, provided
the Executive has attained the age of sixty-five (65). 

 

 
E.
Termination of Service: Termination of Service shall mean voluntary resignation
of service by the Director or the Bank’s discharge of the Director without cause
(as defined in Subparagraph III (F) hereinafter), prior to the Normal Retirement
Age (described in Subparagraph I (K) hereinafter). 

 

 
F.
Pre-Retirement Account: A Pre-Retirement Account shall be established as a
liability reserve account on the books of the Bank for the benefit of the
Director. Prior to termination of service or the Director’s retirement, such
liability reserve account shall be increased or decreased each Plan Year
(including the Plan Year in which the Director ceases to be employed by the
Bank) by an amount equal to the annual earnings or loss for that Plan Year
determined by the Index (described in Subparagraph I (H) hereinafter), less the
Cost of Funds Expense for that Plan Year (described in Subparagraph I (I)
hereinafter), divided by a factor equal to 1.01 minus the marginal tax rate of
the Bank. 

 

 
G.
Index Retirement Benefit: The Index Retirement Benefit for the Director for any
year shall be equal to the excess of the annual earnings (if any) determined by
the Index [Subparagraph I (H)] for that Plan Year over the Cost of Funds Expense
[Subparagraph I (1)] for that Plan Year, divided by a factor equal to 1.01 minus
the marginal tax rate of the Bank.

 

 
H.
Index:

 
The Index for any Plan Year shall be the aggregate annual after-tax income from
the life insurance contracts described hereinafter as defined by FASB Technical
Bulletin 85-4. This Index shall be applied as if such insurance contracts were
purchased on the effective date hereof.
 
3

--------------------------------------------------------------------------------


 
Insurance Company:
Canada Life Assurance
Policy Form:
Whole Life
Policy Name:
CL/1
Insured’s Age and Sex:
__________
Riders:
__________
Ratings:
None
Option:
Level Death Benefit
Face Amount:
$__________
Premiums Paid:
$75,000
Number of Premium Payments:
One
Assumed Purchase Date: 
December 2, 1998
   
Insurance Company:
Transamerica Assurance
Policy Form:
Flexible Premium Adjustable Life
Policy Name:
No Load Tac Saver
Insured’s Age and Sex:
__________
Riders:
__________
Ratings:
None
Option:
Level Death Benefit
Face Amount:
$__________
Premiums Paid:
$75,000
Number of Premium Payments:
One
Assumed Purchase Date:
September 21, 1998





If such contracts of life insurance are actually purchased by the Bank then the
actual policies as of the dates they were purchased shall be used in
calculations under this Agreement. If such contracts of life insurance are not
purchased or are subsequently surrendered or lapsed, then the Bank shall receive
annual policy illustrations that assume the above described policies were
purchased from the above named insurance company(ies) on the Effective Date from
which the increase in policy value will be used to calculate the amount of the
Index.


In either case, references to the life insurance contract are merely for
purposes of calculating a benefit. The Bank has no obligation to purchase such
life insurance and, if purchased, the Director and his beneficiary(ies) shall
have no ownership interest in such policy and shall always have no greater
interest in the benefits under this Agreement than that of an unsecured general
creditor of the Bank.



II.
Cost of Funds Expense:

 
The Cost of Funds Expense for any Plan Year shall be calculated by taking the
sum of the amount of premiums set forth in the Indexed policies described above
plus the amount of any after-tax benefits paid to the Director pursuant to this
Agreement (Paragraph III hereinafter) plus the amount of all previous years
after-tax Costs of Funds Expense, and multiplying that sum by the average
after-tax cost of funds of the Bank’s third quarter Call Report for the Plan
Year as filed with the Bank’s regulatory agency.


4

--------------------------------------------------------------------------------





 
A.
Change of Control:

 
Change of control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank or the Bank’s holding
company from the Effective Date of this Agreement. For the purposes of this
Agreement, transfers on account of deaths or gifts, transfers between family
members or transfers to a qualified retirement plan maintained by the Bank shall
not be considered in determining whether there has been a change in control.
 

 
B.
Normal Retirement Age:

 
Normal Retirement Age shall mean the date on which the Director attains age
seventy (70).
 

III.
EMPLOYMENT

 
No provision of this Agreement shall be deemed to restrict or limit any existing
employment agreement by and between the Bank and the Director, nor shall any
conditions herein create specific employment rights to the Director nor limit
the right of the Employer to discharge the Director with or without cause. In a
similar fashion, no provision shall limit the Director’s rights to voluntarily
sever his employment at any time.
 

IV.
INDEX BENEFITS

 
The following benefits provided by the Bank to the Director are in the nature of
a fringe benefit and shall in no event be construed to effect nor limit the
Director’s current or prospective salary increases, cash bonuses or
profit-sharing distributions or credits.
 

 
A.
Retirement Benefits:

 
The Director shall be entitled to receive the balance in his Pre-Retirement
Account [as defined in Subparagraph I (F)] in ten (10) equal annual installments
commencing thirty (30) days following the Director’s Retirement Date. In
addition to these payments, commencing with the Plan Year in which the Director
attains his Retirement Date, the Index Retirement Benefit (as defined in
Subparagraph I (G) above) for each year shall be paid to the Director until his
death.
 

 
B.
Early Retirement:

 
Should the Executive elect Early Retirement or be discharged without cause by
the Bank subsequent to the Early Retirement Date [defined in Subparagraph I
(D)], the Executive shall be entitled to receive the balance in the
Pre-Retirement Account paid over ten (10) years in equal installments commencing
thirty (30) days following said Early Retirement Date. In addition to these
payments and commencing in the Plan Year in which the Executive retires early,
the Index Retirement Benefit for each year shall be paid to the Executive until
his death.
 
5

--------------------------------------------------------------------------------


 
 
C.
Termination of Service:

 
Subject to Subparagraph III (F) hereinafter, should a Director suffer a
termination of service [defined in Subparagraph I (E)], he shall be entitled to
receive the balance in the Pre-Retirement Account paid over ten (10) years in
equal installments commencing at the Normal Retirement Age [Subparagraph I (K)].
In addition to these payments and commencing in the Plan Year in which the
Director attains his Normal Retirement Age, the Index Retirement Benefit for
each year shall be paid to the Director until his death.
 

 
D.
Disability Benefit:

 
In the event the Director becomes disabled prior to Termination of Service, and
the Director’s service on the Board is terminated because of such disability, he
shall immediately begin receiving the benefits in Subparagraph III (A) above.
Such benefit shall begin without regard to Director’s Normal Retirement Age and
the Director shall be one hundred percent (100%) vested in the entire benefit
amount. If there is a dispute regarding whether the Director is disabled, such
dispute shall be resolved by a physician selected by the Bank and such
resolution shall be binding upon all parties to this Agreement.
 

 
E.
Death:

 

 
(i)
Should the Director die prior to having received the full balance of the
Pre-Retirement Account, the unpaid balance of the Pre-Retirement Account shall
be paid in a lump sum to the beneficiary selected by the Director and filed with
the Bank; and

 

 
(ii)
When the Director dies, in addition to the payment the Director’s designated
beneficiary may receive described in II (D) (1) hereinabove, the Director’s
designated beneficiary shall receive an amount of money equal to what the
Director’s Index Retirement Benefit would have been had the Director received
ten (10) Index Retirement Benefits after death, or had the Director lived until
age 85, whichever amount is greater. This benefit shall be paid in the amount
and at the times the Director would have received said Index Retirement
Benefits; and

 

 
(iii)
In any event, in the absence of or a failure to designate a beneficiary, the
amounts described herein shall be paid to the personal representative of the
Director’s estate.

 
Subject to Paragraph IV, no other death benefit shall be payable under this
Agreement. 
 
6

--------------------------------------------------------------------------------


 

 
F.
Termination of. Service and Discharge for Cause:

 
Should a Director who began serving the Bank subsequent to December 2, 1998 and
who has not served the Bank for five (5) full years from the date of first
service suffer a termination of service, or if any Director should be discharged
for cause at any time, all Benefits under this Agreement shall be forfeited. The
term “for cause” shall mean gross negligence or gross neglect or the commission
of a felony or gross misdemeanor involving moral turpitude, fraud, dishonesty or
willful violation of any law that results in any adverse effect on the Bank. If
a dispute arises as to discharge “for cause”, such dispute shall be resolved by
arbitration as set forth in this Agreement.
 

V.
DEFERRAL BENEFITS

 
Any director wishing to defer any portion or all of his director fees may elect
to defer up to 100% each year for a maximum of five (5) years. At the end of the
five year period the Board of Directors shall have the option of extending the
deferral period for any amount of time it shall deem to be appropriate. The Bank
shall establish a Deferred Compensation Account in the name of the Director, and
credit that account with the deferrals. The Bank shall also credit interest to
the Deferred Compensation Account balance on December 31st of each year. The
interest rate credited shall be one hundred percent (100%) of the average
one-year treasury rate for the Plan Year. 
 
The Director will make his election to defer by filing with the Bank a written
statement setting forth the amount and timing of the deferrals. This statement
must be filed prior to having earned the deferred income.
 
Upon the Director’s Retirement Date, Termination of Service from the Board,
Disability (Subparagraphs I (C), (D) and (E), and Subparagraph III (D)
hereinabove), or Death, the balance of the Director’s Deferred Compensation
Account shall be payable to the Director.
 
Subject to Subparagraph III (E), no other death benefit shall be payable under
this Agreement.
 

VI.
RESTRICTIONS UPON FUNDING

 
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Director, his
beneficiary(ies) or any successor in interest to him shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation. 
 
The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the exact nature and method of such funding. Should the Bank elect
to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall the Director be deemed to have any lien or
right, title or interest in or to any specific funding investment or to any
assets of the Bank.
 
If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Director, then the Director shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.
 
7

--------------------------------------------------------------------------------


 

VII.
CHANGE OF CONTROL

 
Upon a Change of Control (as defined in Subparagraph I (J) herein), the Director
shall receive the benefits promised in this Agreement upon attaining Normal
Retirement Age, as if he had been continuously employed by the Bank until his
Normal Retirement Age. The Director will also remain eligible for all promised
death benefits in this Agreement. In addition, no sale, merger or consolidation
of the Bank shall take place unless the new or surviving entity expressly
acknowledges the obligations under this Agreement and agrees to abide by its
terms.
 

VIII.
MISCELLANEOUS

 

 
A.
Alienability and Assignment Prohibition:

 
Neither the Director, his/her surviving spouse nor any other beneficiary under
this Agreement shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Director or his beneficiary, nor be transferable by operation of law
in the event of bankruptcy, insolvency or otherwise. In the event the Director
or any beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.
 

 
B.
Binding Obligation of Bank and any Successor in Interest:

 
The Bank expressly agrees that it shall not merge or consolidate into or with
another bank or sell substantially all of its assets to another bank, firm or
person until such bank, firm or person expressly agrees, in writing, to assume
and discharge the duties and obligations of the Bank under this Agreement. This
Agreement shall be binding upon the parties hereto, their successors,
beneficiary(ies), heirs and personal representatives.
 

 
C.
Revocation:

 
It is agreed by and between the parties hereto that, during the lifetime of the
Director, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written assent of the Director and the Bank.
 
8

--------------------------------------------------------------------------------


 

 
D.
Gender:

 
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
 

 
E.
Effect on Other Bank Benefit Plans:

 
Nothing contained in this Agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.
 

 
F.
Headings:

 
Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.
 

G.
Applicable Law:

 
The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.
 

IX.
ERISA PROVISION

 

 
A.
Named Fiduciary and Plan Administrator:

 
The “Named Fiduciary and Plan Administrator” of this plan shall be Habersham
Bank until its removal by the Board. As Named Fiduciary and Administrator, the
Bank shall be responsible for the management, control and administration of the
Fee Continuation Agreement as established herein. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.
 

 
B.
Claims Procedure and Arbitration:

 
In the event a dispute arises over benefits under this Agreement and benefits
are not paid to the Director (or to his beneficiary in the case of the
Director’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Plan Administrator named
above within ninety (90) days from the date payments are refused. The Plan
Administrator shall review the written claim and if the claim is denied, in
whole or in part, they shall provide in writing within ninety (90) days of
receipt of such claim their specific reasons for such denial, reference to the
provisions of this Agreement upon which the denial is based and any additional
material or information necessary to perfect the claim. Such written notice
shall further indicate the additional steps to be taken by claimants if a
further review of the claim denial is desired. A claim shall be deemed denied if
the Plan Administrator fails to take any action within the aforesaid ninety-day
period.
 
9

--------------------------------------------------------------------------------


 
If claimants desire a second review they shall notify the Plan Administrator in
writing within ninety (90) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any written issues
and comments they may feel appropriate. In its sole discretion, the Plan
Administrator shall then review the second claim and provide a written decision
within ninety (90) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this Agreement upon which the decision is based.
 
If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Said Board shall consist of one member
selected by the claimant, one member selected by the Bank, and the third member
selected by the first two members. The Board shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Board with respect to any controversy properly submitted to
it for determination.
 
Where a dispute arises as to the Bank’s discharge of the Director “for cause”,
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.
 


IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the 2nd day of December,
1998 and that, upon execution, each has received a conforming copy.



            HABERSHAM BANK     Clarksville, Georgia                            
        By:
 
Witness
   
Title        
                       
Witness
   
 
               



10

--------------------------------------------------------------------------------


 
BENEFICIARY DESIGNATION FORM
FOR THE DIRECTOR SUPPLEMENTAL
RETIREMENT PLAN AGREEMENT
 
PRIMARY DESIGNATION:
 
Name
Address
Relationship
                 



SECONDARY (CONTINGENT) DESIGNATION:
 

                 



All sums payable under the Director Supplemental Retirement Plan Agreement by
reason of my death shall be paid to the Primary Beneficiary, if he or she
survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.



         
Date

 
11

--------------------------------------------------------------------------------



LIFE INSURANCE


ENDORSEMENT METHOD SPLIT DOLLAR PLAN


AGREEMENT






Insurer:
Canada Life Assurance
   
Policy Number:
__________
   
Bank:
Habersham Bank
   
Insured:
____________________
   
Relationship of Insured to Bank:
Director
   



The respective rights and duties of the Bank and the Insured in the subject
policy shall be as defined in the following:





I.
DEFINITIONS



Refer to the policy contract for the definition of all terms in this Agreement.



II.
POLICY TITLE AND OWNERSHIP



Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.




III.
BENEFICIARY DESIGNATION RIGHTS



The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive his share of the proceeds payable upon
the death of the Insured, and to elect and change a payment option for such
beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.




--------------------------------------------------------------------------------


 

IV.
PREMIUM PAYMENT METHOD



The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.




V.
TAXABLE BENEFIT



Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Employee the amount of imputed income received
each year on Form W-2 or its equivalent.




VI.
DIVISION OF DEATH PROCEEDS



Subject to Paragraph VII herein, the division of the death proceeds of the
policy is as follows:




 
A.
Upon the death of an Insured who is serving the Bank at the time of death or who
was serving the Bank on or before December 2, 1998, the Insured's
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to an amount equal to eighty percent (80%) of the net at risk insurance portion
of the proceeds. The net at risk insurance portion is the total proceeds less
the cash value of the policy.




 
B.
Should an Insured who began serving the Bank subsequent to December 2, 1998 not
be employed by the Bank at the time of his or her death, the Insured's
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the following percentage of the proceeds described in subparagraph VI (A)
hereinabove that corresponds to the full number of years the Insured served the
Bank from the date of first service:





Total Years
 
of Service
 
with the Bank
Vested
0-4
0%
5 or more
100%






C.
The Bank shall be entitled to the remainder of such proceeds.




 
D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.




--------------------------------------------------------------------------------


 

VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY



The Bank shall at all times be entitled to an amount equal to the policy's cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.



VIII.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS



In the event the policy involves an endowment or annuity element, the Bank's
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy's cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.




IX.
TERMINATION OF AGREEMENT



This Agreement shall terminate at the option of the Bank following thirty (30)
days written notice to the Insured upon the happening of any one of the
following:




 
1.
The Insured who began serving the Bank subsequent to December 2, 1998 shall
leave the service of the Bank (voluntarily or involuntarily) prior to five (5)
full years of service with the Bank, or




 
2.
The Insured shall be discharged from service with the Bank for cause. The term
"for cause" shall mean gross negligence or gross neglect or the commission of a
felony or gross-misdemeanor involving moral turpitude, fraud, dishonesty or
willful violation of any law that results in any adverse effect on the Bank.



Upon such termination, the Insured (or assignee) shall have a ninety (90) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment shall be the greater of:




 
1.
The Bank's share of the cash value of the policy on the date of such assignment,
as defined in this Agreement.




 
2.
The amount of the premiums which have been paid by the Bank prior to the date of
such assignment.



Should the Insured (or assignee) fail to exercise this option within the
prescribed ninety (90) day period, the Insured (or assignee) agrees that all of
his rights, interest and claims in the policy shall terminate as of the date of
the termination of this Agreement.



Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.




X.
INSURED'S OR ASSIGNEE'S ASSIGNMENT RIGHTS



The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

--------------------------------------------------------------------------------


 

XI.
AGREEMENT BINDING UPON THE PARTIES



This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.




XII.
NAMED FIDUCIARY AND PLAN ADMINISTRATOR



Security State Bank is hereby designated the "Named Fiduciary" until resignation
or removal by the Board of Directors. As Named Fiduciary, the Bank shall be
responsible for the management, control, and administration of this Split Dollar
Plan as established herein. The Named Fiduciary may allocate to others certain
aspects of the management and operation responsibilities of the plan, including
the employment of advisors and the delegation of any ministerial duties to
qualified individuals.




XIII.
FUNDING POLICY



The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.



XIV.
CLAIM PROCEDURES FOR LIFE INSURANCE POLICY AND SPLIT DOLLAR PLAN



Claim forms or claim information as to the subject policy can be obtained by
contacting The Benefit Marketing Group, Inc. (770-952-1529). When the Named
Fiduciary has a claim which may be covered under the provisions described in the
insurance policy, he should contact the office named above, and they will either
complete a claim form and forward it to an authorized representative of the
Insurer or advise the named Fiduciary what further requirements are necessary.
The Insurer will evaluate and make a decision as to payment. If the claim is
payable, a benefit check will be issued to the Named Fiduciary.



In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, he should contact the office
named above and they will assist in making inquiry to the Insurer. All
objections to the Insurer's actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

 

--------------------------------------------------------------------------------


 

XV.
GENDER



Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.




XVI.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT



The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer for any and all liability.



Executed at Clarksville, Georgia this 2nd day of December, 1998.

            HABERSHAM BANK     Clarksville, Georgia                            
By:
 
Witness
   
Title      
                               
Witness
     

 

--------------------------------------------------------------------------------


 
BENEFICIARY DESIGNATION FORM





     
PRIMARY DESIGNATION:
         
Name
 
Relationship
 
       
       
                       
CONTINGENT DESIGNATION:
     
       
       
                                 
Date





--------------------------------------------------------------------------------

